
	

115 S3292 IS: To amend the Forest and Rangeland Renewable Resources Planning Act of 1974 to modify a provision relating to certain consultation requirements.
U.S. Senate
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3292
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2018
			Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Forest and Rangeland Renewable Resources Planning Act of 1974 to modify a provision
			 relating to certain consultation requirements.
	
	
 1.No additional consultation required with respect to certain new informationSection 6(d)(2) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(d)(2)) is amended—
 (1)in subparagraph (A)— (A)in clause (i), by striking and at the end;
 (B)in clause (ii), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
					
 (iii)any new information (within the meaning of subsection (b) of section 402.16 of title 50, Code of Federal Regulations (or a successor regulation)) relating to a land management plan, if the land management plan has been adopted by the Secretary as of the date on which the new information is revealed.; and
 (2)in subparagraph (B)(ii)— (A)by striking since the date and inserting the following:
					
 since the later of—(I)the date; (B)in subclause (I) (as so designated), by striking this section or the date and inserting the following:
					
 this section; and(II)as applicable— (aa)the date; and
 (C)in subclause (II)(aa) (as so designated), by striking subparagraph, whichever is later. and inserting the following:  subparagraph; or(bb)the date on which new information relating to the land management plan is revealed as described in clause (iii) of that subparagraph..
				
